UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. )* Information to be included in statements filed pursuant to Rules 13d-1(b), (c) and (d) and amendments thereto filed pursuant to Rule 13d-2(b) Quicksilver ResourcesInc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 74837R104 (CUSIP Number) February 4, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant towhich this Schedule 13G is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 74837R104 (1)Names of Reporting Persons.I.R.S. Identification Nos. ofAbovePersons(entities only): Mount Kellett Capital Management LP (2)ChecktheAppropriate BoxifaMember ofaGroup (See Instructions) (a) [ ] (b) [ ] (3) SECUse Only (4)Citizenship or Place of Organization:State of Delaware Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole Voting Power: 10,703,310* (6) Shared Voting Power: 0 (7) Sole Dispositive Power: 10,703,310* (8) Shared Dispositive Power: 0 (9)Aggregate Amount Beneficially Owned by Each Reporting Person:10,703,310* (10)Check if the Aggregate AmountinRow(9) Excludes Certain Shares (See Instructions):Not applicable (11)Percent of Class Represented by Amount in Row (9):6.0%* (12)Type of Reporting Person (See Instructions): IA *As of February 14, 2014 (the “Filing Date”), certain funds and managed accounts (collectively, the “Funds”) affiliated with Mount Kellett Capital Management LP, a Delaware limited partnership (the “Reporting Person”), hold an aggregate of 10,703,310 shares of the common stock, par value $0.01 per share (the “Common Shares”), of Quicksilver Resources, Inc., a Delaware corporation (the “Company”). Based on the Company’s Form 10-Q filed with the U.S. Securities and Exchange Commission on November 6, 2013, as of October 31, 2013, there were 177,115,784 Common Shares issued and outstanding. Accordingly, as of the Filing Date, for the purposes of Rule 13d-3 under the Securities and Exchange Act of 1934, as amended, the Reporting Person is deemed to beneficially own 10,703,310 Common Shares, or 6.0% of the Common Shares deemed issued and outstanding. The Reporting Person, through one or more intermediate entities, possesses the sole power to vote and the sole power to direct the disposition of the Common Shares held by the Funds. -2- CUSIP No. 74837R104 Item 1(a) Name Of Issuer:Quicksilver ResourcesInc. Item 1(b) Address of Issuer’s Principal Executive Offices: 801 Cherry Street Suite 3700, Unit 19 Forth Worth, Texas 76102 Item 2(a) Name of Person Filing: Mount Kellett Capital Management LP Item 2(b) Address of Principal Business Office or, if None, Residence: 623 Fifth Avenue 18thFloor New York, New York 10022 Item 2(c) Citizenship: State ofDelaware Item 2(d) Title of Class of Securities:Common Stock Item 2(e) CUSIP No.: 74837R104 Item 3. If this statement is filed pursuant to Rule 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4. Ownership. (a) Amount Beneficially Owned: (b) Percent of Class: 6.0% (c) Number of Shares as to which such person has: (i) sole power to vote or to direct the vote: (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: (iv) shared power to dispose or to direct the disposition of: 0 As of February 14, 2014 (the “Filing Date”), certain funds and managed accounts (collectively, the “Funds”) affiliated with Mount Kellett Capital Management LP, a Delaware limited partnership (the “Reporting Person”), hold an aggregate of 10,703,310 shares of the common stock, par value $0.01 per share (the “Common Shares”), of Quicksilver Resources, Inc., a Delaware corporation (the “Company”). Based on the Company’s Form 10-Q filed with the U.S. Securities and Exchange Commission on November 6, 2013, as of October 31, 2013, there were 177,115,784 Common Shares issued and outstanding. Accordingly, as of the Filing Date, for the purposes of Rule 13d-3 under the Securities and Exchange Act of 1934, as amended, the Reporting Person is deemed to beneficially own 10,703,310 Common Shares, or 6.0% of the Common Shares deemed issued and outstanding. The Reporting Person, through one or more intermediate entities, possesses the sole power to vote and the sole power to direct the disposition of the Common Shares held by the Funds. -3- CUSIP No. 74837R104 Item 5.Ownership of Five Percent or Less of a Class Not Applicable. Item 6.Ownership of More Than Five Percent on Behalf of Another Person Not Applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not Applicable. Item 8.Identification and Classification of Members of the Group Not Applicable. Item 9.Notice of Dissolution of Group Not Applicable. Item 10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. -4- CUSIP No. 74837R104 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2014 MOUNT KELLETTCAPITAL MANAGEMENT LP By: Mount Kellett Capital Management GPLLC, its general partner By: /s/ Jonathan Fiorello Jonathan Fiorello Authorized Signatory Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) -5-
